Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 16, 2016

The Court of Appeals hereby passes the following order:

A16A1080. DEBRA ANNE GARY v. BRUCE CHATMAN, WARDEN.

      Debra Anne Gary filed an action seeking damages and the reinstatement of her
visitation privileges after she was arrested while trying to visit her incarcerated
husband. She filed a Motion to Proceed Without Prepayment of Fees, which the trial
court denied on August 18, 2015.         Gary subsequently filed a motion for
reconsideration. The trial court denied Gary’s motion for reconsideration on
September 10, 2015. Gary filed her notice of appeal on October 14, 2015.1 However,
we lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. See Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). The denial
of a motion for reconsideration is not directly appealable. See Bell v. Cohran, 244
Ga. App. 510, 511 (536 SE2d 187) (2000). And the filing of such a motion does not
extend the time for appealing the underlying judgment – here, the order denying her
Motion to Proceed Without Prepayment of Fees. See id. Gary’s notice of appeal,
therefore, is invalid as to the order denying her motion for reconsideration and
untimely as to the order denying her Motion to Proceed Without Prepayment of Fees.
Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.


      1
         Gary originally filed her appeal in the Georgia Supreme Court, which
transferred the case to this Court.
Court of Appeals of the State of Georgia
                                     03/16/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.